Filed 6/13/14 P. v. Moreno CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F066284
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. VCF260220)
                   v.

ROBERTO CISNEROS MORENO,                                                                 OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Valeriano
Saucedo, Judge.
         Gordon S. Brownell, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Raymond L. Brosterhous II, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Gomes, Acting P.J., Poochigian, J. and Sarkisian, J.†
†
        Judge of the Fresno Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
       Defendant Roberto Cisneros Moreno was convicted by jury trial of numerous sex
crimes.1 The trial court sentenced him to prison for a term of 15 years to life, plus a
consecutive 84-year term. Defense counsel asked that the court consider reducing the
recommended $10,000 restitution fine in light of the lengthy prison term. The court
complied by reducing the restitution fine to $5,000, but it nevertheless imposed a $10,000
parole revocation restitution fine. On appeal, defendant challenges the $10,000 parole
revocation restitution fine and also asks that we order correction of errors on the abstract
of judgment. We conclude his claims have merit.
                                       DISCUSSION
I.     Fines
       Defendant contends the restitution fine and the parole revocation restitution fine
must match in amount. The People concede and we agree.
       Penal Code section 1202.4, subdivision (b)2 provides for restitution fines: “In
every case where a person is convicted of a crime, the court shall impose a separate and
additional restitution fine, unless it finds compelling and extraordinary reasons for not
doing so and states those reasons on the record.” Former section 1202.45, now
section 1202.45, subdivision (a) provides for matching parole revocation restitution fines:
“In every case where a person is convicted of a crime and [his or her] sentence includes a
period of parole, the court shall[,] at the time of imposing the restitution fine pursuant to
subdivision (b) of Section 1202.4, assess an additional parole revocation restitution fine
in the same amount as that imposed pursuant to subdivision (b) of Section 1202.4.…”
(Italics added.)


1      The factual background of these crimes is not relevant to the issues raised on
appeal.
2      All statutory references are to the Penal Code unless otherwise noted.



                                              2.
       In this case, when the trial court reduced the restitution fine to $5,000, it was
required to reduce the parole revocation restitution fine to $5,000. We will order the fine
reduced.
II.    Abstract of Judgment
       Defendant also contends the abstract of judgment incorrectly describes the crimes
of which he was convicted in counts 10 through 15. The People agree the abstract should
reflect violations of section 288, subdivision (c)(1) rather than section 288,
subdivision (b)(1). Our examination of the verdict forms supports the claim that
defendant was convicted of violating section 288, subdivision (c)(1) in these counts. We
will order the correction.
                                      DISPOSITION
       The parole revocation restitution fine (§ 1202.45, subd. (a)) is reduced from
$10,000 to $5,000. The superior court clerk is directed to amend the abstract of judgment
to (1) reflect this reduced fine and (2) reflect convictions for violations of section 288,
subdivision (c)(1) in counts 10 through 15. The clerk is directed to forward a copy of the
amended abstract to the appropriate entities. In all other respects, the judgment is
affirmed.




                                              3.